UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




              United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Decided January 23, 2006

                                        Before

                 Hon. RICHARD A. POSNER, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

                 Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 03-4047

UNITED STATES OF AMERICA,                      Appeal from the United States District
    Plaintiff-Appellee,                        Court for the Eastern District of
                                               Wisconsin
      v.
                                               No. 03 CR 2
LELAND B. HALL,
    Defendant-Appellant.                       Randolph T. Randa,
                                               Chief Judge.


                                      ORDER

       Leland Hall was sentenced for possessing a gun as a felon. On appeal, he
argued that the district court erred by sentencing him under the formerly
mandatory sentencing guidelines, see United States v. Booker, 543 U.S. 220, 125 S.
Ct. 738, 160 L. Ed. 2d 621 (2005). We ordered a limited remand, United States v.
Paladino, 401 F.3d 471, 484 (7th Cir. 2005), and the district court said that it would
have imposed the same sentence had it known that the guidelines were advisory.
That sentence was within a properly calculated guideline range and presumptively
reasonable, see United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Hall
has failed to make any argument that his sentence is unreasonable when measured
against the factors set forth in 18 U.S.C. §3553(a). Id. at 607. Because Hall has not
rebutted the presumption that the sentence is reasonable, the judgment of the
district court is AFFIRMED.